DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim(s) 1-2, 4-9, 11, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,500,561 (herein Yoshida) as evidenced by US 2005/0080217 (herein Shirasaka).
As to claim 1, Yoshida discloses a composition comprising 5 to 86 parts an ethylene based rubber (referred to as B in Yoshida), 5 to 50 parts polypropylene (referred to as A in Yoshida), 2 to 10 parts styrene based thermoplastic elastomer (referred to as C in Yoshida) and 5 to 80 parts softening agent (referred to as E in Yoshida).  See col. 3, line 15 to col. 4, line 55 and col. 5, lines 45-65.  Starting at last paragraph of col. 4, Yoshida discloses that Component A (reading on component B) is adjusted to control flowability and hardness, component B (reading on claimed component A) is adjusted to control elasticity and flow, component C (reading on claimed component C) is adjusted to control strength, flexibility and heat resistance and component E (reading on claimed component D) is adjusted to improve appearance, decrease hardness, etc.  
As to the Shore A hardness is 30 to 50.  See col. 5, lines 45-60.  Note that Yoshida reports the hardness with respect to test ASTM D2240, which is the US version of the Japanese test JIS K6253 as claimed.  See paragraph 46 of Shirasaka for evidence.
As to the ratio of C to D, again C is present in 2 to 10 parts, while D is present in 5 to 80 parts.  Thus, the lower range of the ratio taught in Yoshida is 0.025 (2/80) and the upper range is 2 (10/5), which substantially overlaps the claimed range of 0.1 to 1.  
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  Further, it would have been obvious to have optimized the amounts of A-D because Yoshida teaches that Component A (reading on component B) is adjusted to control flowability and hardness, component B (reading on claimed component A) is adjusted to control elasticity and flow, component C (reading on claimed component C) is adjusted to control strength, flexibility and heat resistance and component E (reading on claimed component D) is adjusted to improve appearance, decrease hardness, etc.    See last paragraph bridging col. 4. And col. 5.
As to claims 2, 5, 15 and 17, the examples utilizes a crosslinking agent, specifically Sunperox YPO which is an organic peroxide.  See col. 5, lines 35-45.  The rubber elastomer is crosslinked (EPDM is crosslinkable, see col. 2, lines 50-55).  Also note that component C is an elastomer that would get crosslinked.  Noting col. 5 that the composition gets crosslinked.
As to claims 4 and 11, SEBS is a hydrogenated aromatic vinyl conjugated diene, wherein the conjugated diene is butadiene.  See col. 4, lines 1-20.  
As to claims 7-9, the composition is for automobile weather-stripping such as the trim of the door.  See col. 2, lines 33-55.
As to claims 6 and 20, Yoshida is silent on the MFR.  However, the composition is the same and utilized for the same purposes.  The same composition would naturally have the same properties.  Further, the components in the examples (e.g. component A) have a melt flow under 230/2 of well within the claimed range.    In the examples, the composition is melt extruded at 220 oC, suggesting it is within the claimed range since it is workable (otherwise a melt flow too high would flow too quickly and a melt flow too low would not be flowable/processable).  In light of the discussion above, it is reasonable to take the position that the Yoshida composition would naturally have a MFR within the claimed range.

Response to Arguments
Applicant argues that the examples are not within the claimed range.  In response, the rejections are over the broader disclosure, which teaches ranges that overlap the claimed range and motivates one to modify the ranges of all components to within the claimed range.  
In response to the Shore A hardness, Yoshida teaches values within the claimed range.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764